856 F.2d 196
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Barry CHAFFEN, Defendant-Appellant.
No. 88-5160.
United States Court of Appeals, Sixth Circuit.
Aug. 15, 1988.

1
Before KENNEDY and WELLFORD, Circuit Judges;  and HERMAN J. WEBER, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
This pro se federal prisoner appeals the denial of his motion to vacate his sentence filed under 28 U.S.C. Sec. 2255.  He claimed that the district court lacked subject matter jurisdiction to sentence him because the United States allegedly failed to prove that the deposits of the First Tennessee Bank were federally insured at the time of the robbery.


4
Upon consideration, we agree with the district court's disposition of this case.  Defendant was convicted and sentenced because he pled guilty to the charge of aiding and abetting bank robbery.  He cannot logically claim that he was incorrectly sentenced by the district court because the prosecutor failed to prove that the bank was federally insured at the time of the crime.


5
Accordingly, the district court's order is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Herman J. Weber, U.S. District Judge for the Southern District of Ohio, sitting by designation